DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites, in line 3, “the central annular fame”. The examiner believes this is meant to read “frame” instead of “fame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sewing skirt” twice in line 4 of the claim.  There is unclear antecedent basis for this limitation in the claim; is it one sewing skirt, or two sewing skirts? For the purpose of examination, the examiner will assume it is only one sewing skirt, and that the second recitation was meant to read “the sewing skirt.”
Claims 4 and 20 recite the limitation “the tissue screw head”. There is no antecedent basis for this limitation in the claim.
Claim 18 recites “the apical cuff axial compression assembly”. There is no antecedent basis for this limitation in the claim.
Claims 2-21 are rejected as indefinite for dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, the examiner will assume claim 4 depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Line 7 of the claim recites that the sewing skirt abuts the cardiac tissue. This recitation encompasses a human organism. The claim should be amended to read that the sewing skirt is configured to abut the cardiac tissue. 
Child claims 2-17 are further rejected under the same grounds, for dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter et al. (US Patent Application Publication 2016/0121033), hereinafter Cotter, in view of Andrus (US Patent Application Publication 2015/0112120), hereinafter Andrus et al., further in view of Mitchell et al. (US Patent Application Publication 2019/0269837), hereinafter Mitchell.
Regarding claim 1, Cotter teaches an axial compression assembly (Cotter, ¶[0058], compress a portion of the heart wall; Abstract, apical connector) configured for affixation of an apical cuff to cardiac tissue (Cotter, ¶[0113], for attaching a VAD or heart pump to a ventricular cuff), the apical cuff having a substantially annular frame (Cotter, Fig. 2, apical connector 200 is an apical cuff and it has a substantially annular frame), an upper portion of the substantially annular frame is configured to couple to a pump (Cotter, ¶[0113], it may be connected to a pump, and the side that couples to the pump is hereinafter designated as the upper portion) and a lower portion of the substantially annular frame is configured to couple to a sewing skirt (Cotter, ¶[0008], ¶[0031], a sewing ring is the sewing skirt; Fig. 1, the lower portion of annular frame 106 is attached to the sewing skirt, that is the sewing ring, not numbered in the diagrams), and a sewing skirt joined to the lower portion of the substantially annular frame and extending radially outward from an outer circumference of the central annular frame, the sewing skirt having an lower surface that abuts the cardiac tissue and an upper surface opposing the lower surface (Cotter, ¶[0008], ¶[0031], a sewing ring is the sewing skirt; Figs. 1 and 2 show the sewing skirt, which has many holes in it, and that the sewing ring has an upper and a lower surface). The assembly comprises a substantially unitary ring member having a central opening, an upper surface, a lower surface, an outer circumference (Cotter, see Fig. 2 and reproduced and annotated drawing below), and a plurality of tissue anchor openings passing axially through (Cotter, Fig. 2, substantially planar ring surface 
    PNG
    media_image1.png
    474
    530
    media_image1.png
    Greyscale
pointed to by number 206) and spaced circumferentially about the ring member (Cotter, Fig. 2, ring member 206 with central opening AC, and a plurality of openings, anchor heads 213 have an opening and there are triangular openings in tabs), Cotter does not teach that the tissue anchor openings are placed around substantially an entire circumference of the ring member. Andrus teaches a VAD mounting ring with tissue anchor openings placed substantially around an entire conference of the mounting ring member (Andrus, Fig. 3 shows the anchor openings, which are slits 34b; Figs. 1 and 2 show the anchor hooks 61 that are configured to pass through the openings to anchor into tissue). It would have been obvious to one having ordinary skill in the art to space the anchors circumferentially about substantially an entire circumference of the ring member in order to increase the stability of the connection to the heart. Cotter teaches that the substantially unitary ring member has a central opening configured to accommodate the central annular frame to pass there through such that the substantially annular ring member abuts the upper surface of the sewing skirt (Cotter, Fig. 2, ¶[0059], ¶[0062], achieving hemostasis using anchoring devices, exerting this pressure inherently involves abutting the skirt). Cotter further teaches a plurality of tissue anchors configured to pass into and through the plurality of openings (Cotter, helical anchors 209, ¶[0061]) into cardiac tissue (Cotter, ¶[0061], anchors 209 anchor into the heart wall, which is myocardial tissue), as a primary securement of the apical cuff axial compression assembly and apical cuff to the cardiac tissue (Cotter, the helical tissue anchors 209 of Fig. 2 are configured to do this). Cotter teaches a plurality of tissue anchors configured to pass into and through the plurality of openings (Cotter, helical anchors 209, ¶[0061]), the apical cuff and into myocardial tissue (Cotter, ¶[0061], anchors 209 anchor into the heart wall, which is myocardial tissue). Cotter does not teach that the plurality of tissue anchor openings are in axial alignment with a portion of the upper surface of the sewing skirt. Mitchell teaches tissue anchors around an axial compression assembly that are configured to pass into and through a plurality of openings in a ring member (Mitchell, ¶[0095], tissue anchors 205 pass through anchor windows 216 in a connection interface), through a sewing skirt (sewing ring) and into cardiac tissue (Mitchell, ¶[0095]), which requires these openings to be in axial alignment with the sewing skirt. It would have been obvious to one having ordinary skill in the art to modify Cotter with Mitchell’s teachings, by positioning the plurality of tissue anchor openings in axial alignment with a portion of the upper surface of the sewing skirt and an outer circumference of the sewing skirt project beyond the outer circumference of the substantially unitary ring member, and to dispose a plurality of tissue anchors in the plurality of tissue anchor openings and exert an axially compressive force about the substantially entire circumference of the substantially unitary ring member and the sewing skirt and onto the cardiac tissue, in order in order to keep the parts firmly attached, maintain a hemostatic connection, and prevent the pump that they anchor from shifting on the cardiac surface.
Regarding claim 3, Cotter teaches that the plurality of openings further comprises a plurality of first openings and a plurality of second openings, the plurality of second openings having a different opening configuration than the opening configuration of the plurality of first openings (Cotter, Fig. 2, the triangular openings gave a different configuration than the round openings that hold tissue anchors). It would have been obvious to one having ordinary skill in the art to use differently configured openings in the modified Cotter device in order to allow use of more than one different type of fastener in the same device, as Cotter uses more than one fastener (helical fixation screws and sutures, in Cotter’s case).
Regarding claim 4, Cotter teaches that each of the plurality of first openings is configured to receive the tissue screw head in a substantially co-planar manner as a top surface of the substantially unitary ring member (Cotter, Fig. 2, the screw heads 213 are only slightly offset from the top surface of the substantially unitary ring member, therefore they are substantially co-planar with the top surface). It would have been obvious to one having ordinary skill in the art to use a tissue screw head in order to firmly fix the device.
Regarding claims 5 and 21, although Cotter teaches that the unitary ring has a chamfered edge, Cotter does not teach that the substantially unitary ring member has a radially tapered profile. However, it would have been obvious to one having ordinary skill in the art to give the unitary ring member a radially tapered profile in order to make the outer edges more low-profile and less likely to damage tissue with a corner.
Regarding claim 6, Cotter teaches that each of the plurality of tissue anchors further comprises a tissue anchor head having a driver recess in an upper surface of the tissue anchor head (Cotter, Fig. 2, a hexagonal recess is seen in the head 213 of tissue anchor 211) and a helical coil fixedly coupled to the tissue anchor head and projecting from a lower surface of the tissue anchor head (Cotter, Fig. 2, helical coil 209 extends from the lower surface of the anchor head).
Regarding claim 7, Cotter does not depict the side of tissue anchor head 213 (Cotter, Fig. 2). However, tapered side walls are well-known in the art as a common feature of helical fixation devices for inset mounting. It would further have further have been obvious to one having ordinary skill in the art to make the lower surface of the tissue anchor head, which is also not depicted, a recess into which the helical coil is fixedly coupled, in order to keep the helical coil fixed firmly into the screw head, so it won’t break off easily.
Regarding claim 8, Cotter does not show the shape of the opening profile of the openings that hold the helical fixation devices. It would have been obvious to one having ordinary skill in the art to give each of the plurality of openings a tapered opening profile having a taper that corresponds to the tapered side walls of the tissue anchor head, in order to ensure that the tissue anchor head fits firmly into the mount and does not vibrate or move, which would potentially cause tissue damage when the heart pump is running.
Regarding claim 9, Cotter does not teach that the tissue anchors pass into and through at least a portion of the sewing skirt. However, it would have been obvious to one having ordinary skill in the art to allow the tissue anchors to pass into and through at least a portion of the sewing skirt because the tissue anchors would help keep the device even more firmly fixed in the tissue and keep the anchor centered properly on the skirt.
Regarding claim 10, Cotter teaches a loading tray (Cotter, Fig. 3, engaging portion 327 is a loading tray, ¶[0066]).
Regarding claim 11, Cotter teaches a delivery tool (Cotter, Fig. 3, ¶[0066], delivery instrument 321 is a delivery tool). Cotter does not teach simultaneously driving anchors. Andrus teaches simultaneously driving all anchors using a delivery tool (Andrus, ¶[0010]). It would have been obvious to one having ordinary skill in the art to drive all anchors simultaneously in order to prevent the device from shifting while each individual anchor is driven.
Regarding claim 12, Cotter teaches an apical cuff assembly, comprising, in combination: a. The apical cuff axial compression assembly of Claim 1 (please see rejection of claim 1 above); and in another embodiment of Cotter’s invention, Cotter teaches b. A delivery tool removably coupled to the apical cuff axial compression assembly (Cotter, Fig. 3, ¶[0066], delivery instrument 321 is a delivery tool removably coupled to the apical cuff axial compression assembly). Cotter teaches delivering the helical coils 209 into heart muscle (Cotter, ¶[0061]). Cotter does not expressly teach that the delivery tool has a delivery tool housing that retains each of the plurality of tissue anchors in a corresponding delivery tool channel in the delivery tool housing until release of the plurality of tissue anchors from the corresponding delivery tool channel and coupling the plurality of tissue anchors to a heart muscle. However, it would have been obvious to one having ordinary skill in the art that each of the helical anchors depicted in Fig. 2 would require retaining each of the plurality of tissue anchors in a corresponding delivery tool channel in the delivery tool housing until release of the plurality of tissue anchors from the corresponding delivery tool channel, because each of the anchors needs to be individually screwed in, and it would have been obvious to one having ordinary skill in the art to give each of the helical anchors a channel to guide its entry into the tissue, and to screw it in when the anchoring assembly is ready to be placed on the heart.
Regarding claim 13, the Fig. 2 embodiment of Cotter does not specifically show that the apical cuff is separate from the apical cuff compression assembly. However, in Fig. 3, Cotter shows a primary and a secondary anchoring device (Cotter, ¶[0064]), which constitute an apical cuff and an apical cuff compression assembly. It would have been obvious to one having ordinary skill in the art to use a separate apical cuff coupled to an apical cuff axial compression assembly in order to implant the apical cuff, with one large helical fixation coil and a sewing ring, and then compress it more firmly to the tissue using a secondary apical cuff axial compression device with small helical anchors (as depicted in Fig. 2) to further secure the cuff to the heart wall.
Regarding claim 14, in the modified Cotter invention, the plurality of tissue anchors each further includes an indicia associated with a driver engagement (Cotter, Fig. 2, the hex-shaped depression in tissue anchor head 213 has a hexagonal shape, which would visibly move when the tissue anchor is rotated, therefore it is an indicial associated with a drive engagement, and this indicia is in axial alignment with the distal tip of each of the plurality of tissue anchors.
Regarding claim 15, Cotter teaches that the apical cuff further includes a sewing skirt (Cotter, ¶[0008], ¶[0031], a sewing ring). Cotter does not teach that the plurality of tissue anchors pass into the sewing skirt. It would have been obvious to one having ordinary skill in the art to have the plurality of tissue anchors pass into the sewing skirt when the apical cuff is coupled to the apical cuff axial compression assembly, in order to more firmly anchor the whole assembly, including the skirt, into the heart.
Regarding claim 16, Cotter teaches a loading tray (Cotter, Fig. 3, engaging portion 327 is a loading tray, ¶[0066]).
Regarding claim 17, the modified Cotter teaches that the loading tray, the apical cuff, the apical cuff axial compression assembly and the delivery tool are removably coupled to each other (Cotter, Fig. 3, the Fig. 3 embodiment that has tray 327, apical cuff 300, and apical cuff axial compression assembly 307 are all removable coupled to each other). It would have been obvious to one having ordinary skill in the art to modify Cotter’s teachings of separate parts in Fig. 3, to Cotter’s Fig. 2 embodiment of an apical cuff with extra fixation screws, in order to implant the apical cuff, with one large helical fixation coil and a sewing ring, and then compress it more firmly to the tissue using a secondary apical cuff axial compression device with small helical anchors (as depicted in Fig. 2) to further secure the cuff to the heart wall.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Cotter in view of Andrus and Mitchell, further in view of Callaway et al. (US Patent Application Publication 2014/0067057), hereinafter Callaway.
Regarding claim 2, Cotter does not explicitly teach that the ring member nests and bears against the sewing skirt. However, in Fig. 2 of Cotter’s disclosure, the edges of ring 206 are seen to extend beyond the edges of the sewing skirt, and the middle of ring member 206 sit nested in the middle of the sewing skirt, because the device screws in. Callaway teaches a device for fixing a cardiac pump with a central ring member 910 that nests in ring 920 and bears against sewing skirt 922 (Callaway, Figs. 34A and 34B, the figures are numbered differently but represent the same device). It would have been obvious to one having ordinary skill in the art that the substantially unitary ring member is configured to nest and bear against the sewing skirt of the apical cuff when the device is deployed into tissue, in order to keep the device hemostatically connected to the heart and to lower the profile of the device within the body.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter in view of Callaway, further in view of Mitchell.
Regarding claim 18, Cotter teaches an axial compression assembly (Cotter, ¶[0058], compress a portion of the heart wall; Abstract, apical connector) for affixation of an apical cuff to cardiac tissue, the apical cuff having a central annular frame having a first flange (Cotter, Fig. 1 the protrusion at the location marked 106 is a flange). Cotter does not teach a second flange at an opposing end of the central annular frame. Callaway teaches a ventricular cuff with an annular frame and a sewing ring (Callaway, Abstract) that has a central annular frame having a first flange and a second flange at opposite ends (Callaway. Fig. 34A, central annular frame 910 has first flange and second flange, unlabeled, on either end of it; Also Fig. 17B). Cotter and Callaway teach a sewing skirt (Cotter, ¶[0008], ¶[0031], a sewing ring; Callaway, Fig 34B, sewing ring 1025). In Callaway’s invention, the sewing ring is connected to the second flange. It would have been obvious to one having ordinary skill in the art to include a second flange and to attach the sewing ring to the second flange in order to keep a strong connection between the annular frame and the sewing ring, so that they do not break apart under stress.  Cotter teaches a substantially planar ring member having a central opening and a plurality of openings positioned in a spaced apart relation about at least a substantial extent of the circumference of the substantially planar ring member (Cotter, Fig. 2, ring member 206 with central opening AC, and a plurality of openings spaced, anchor heads 213 have an opening and there are triangular openings in tabs). Cotter teaches the ring member bearing against the skirt and being received through the central opening of the skirt such that a planar surface of the ring member (Cotter, Fig. 2, ¶[0059], ¶[0062], achieving hemostasis using anchoring devices), but Cotter does not teach multiple flanges. Callaway teaches multiple flanges and as shown in Fig. 34B, the annular frame 910 goes is received through the central opening such that the substantially planar ring member is positioned adjacent to the first or second flange and bearing against the sewing skirt. It would have been obvious to one having ordinary skill in the art to configure the substantially planar ring member to receive the central annular frame through the central opening and bear against the skirt with a flange in order to create a hemostatic connection for a blood pump. Cotter further teaches a plurality of tissue anchors configured to pass into and through the plurality of openings (Cotter, helical anchors 209, ¶[0061]) into cardiac tissue (Cotter, ¶[0061], anchors 209 anchor into the heart wall, which is myocardial tissue), as a primary securement of the apical cuff axial compression assembly and apical cuff to the cardiac tissue (Cotter, the helical tissue anchors 209 of Fig. 2 are configured to do this). Cotter does not teach that the plurality of tissue anchors are configured to pass into and through one of the plurality of openings in the substantially planar ring member. Mitchell teaches tissue anchors around an axial compression assembly that are configured to pass into and through a plurality of openings in a ring member (Mitchell, ¶[0095], tissue anchors  205 pass through anchor windows 216 in a connection interface), through a sewing skirt (sewing ring) and into cardiac tissue (Mitchell, ¶[0095]). It would have been obvious to one having ordinary skill in the art to modify Cotter with Mitchell’s teaching on tissue anchors passing through windows in a connection interface and passing through a sewing skirt, exerting an axially compressive force onto the substantially planar ring member and about its entire circumference, the sewing skirt, and the cardiac tissue as a primary securement of an apical cuff axial compression assembly and the apical cuff to the cardiac tissue, in order to keep the parts firmly attached and prevent them from shifting on the cardiac surface.

    PNG
    media_image1.png
    474
    530
    media_image1.png
    Greyscale

Regarding claim 19, Cotter teaches that the plurality of openings further comprises a plurality of first openings and a plurality of second openings, the plurality of second openings having a different opening configuration than the opening configuration of the plurality of first openings (Cotter, Fig. 2, the triangular openings gave a different configuration than the round openings that hold tissue anchors). It would have been obvious to one having ordinary skill in the art to use differently configured openings in the modified Cotter device in order to allow use of more than one different type of fastener in the same device, as Cotter uses more than one fastener (helical fixation screws and sutures, in Cotter’s case).
Regarding claim 20, Cotter teaches that each of the plurality of first openings is configured to receive the tissue screw head in a substantially co-planar manner as a top surface of the substantially unitary ring member (Cotter, Fig. 2, the screw heads 213 are only slightly offset from the top surface of the substantially unitary ring member, therefore they are substantially co-planar with the top surface). It would have been obvious to one having ordinary skill in the art to use a tissue screw head in the modified Cotter invention in order to firmly fix the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792